Citation Nr: 0834382	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a cervical spine 
disorder (neck disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over this claim is currently with 
the RO in San Diego, California.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In June 2002, the veteran filed a claim for service 
connection for disorders of the lumbar spine, the cervical 
spine, and the right hip, as "being condition status post 
surgery [illegible] CFR 3.310."  38 C.F.R. § 3.310 applies 
to service connection for disorders as secondary to 
disabilities for which service connection has already been 
established.  The RO adjudicated these claims in a May 2003 
rating decision.  In December 2003, the veteran, through his 
representative, filed a Notice of Disagreement with this 
decision and the RO issued a Statement of the Case in March 
2005.  

In May 2005, the RO received a VA Form 9 Appeal to the Board 
of Veterans Appeals.  In block 9 of that Form 9; the veteran 
checked option (B) which is the option indicating a desire to 
continue the appeal as to one or more, but not all, of the 
issues listed in the statement of the case and all 
supplemental statements of the case.  This option is in the 
same block, block 9, as option "A" which is the option 
indicating an appeal of all of the issues listed on the 
statement of the case and all supplemental statements of the 
case.  In block 9, however, the veteran entered text 
explaining that he was only appealing the issue of "NECK AND 
SHOULDER TRAUMA THAT RESULTED FROM RESIDUAL EFFECTS OF 
THOROCOTOMY that CONTINUES."  

This document leaves no ambiguity as to which of the issues 
the veteran wished to continue his appeal to the Board.  As 
he has clearly indicated that he wished to continue his 
appeal only as to the issue of service connection for a 
cervical spine disorder, and because the RO has not decided a 
claim, nor the veteran filed a claim, for a shoulder 
disorder, the only issue before the Board at this time is 
whether service connection is warranted for a cervical spine 
disorder.  


FINDING OF FACT

A cervical spine disorder did not have onset during service; 
cervical spine arthritis did not manifest within one year of 
separation from service; a cervical spine disorder is 
unrelated to the veteran's service-connected residuals, 
resection right lower lobe of lung; and a cervical spine 
disorder is not otherwise related to the veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

The veteran contends that he currently suffers from a 
cervical spine disorder as the result of a thoracotomy 
performed during his active service.  This thoracotomy was 
part of a procedure to remove a portion of the veteran's 
right lung, a lobectomy.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  In cases of aggravation of a veteran's nonservice-
connected disability by a service-connected disability, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  

38 C.F.R. § 3.310 was revised during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.  

In this case, the veteran has only argued that his cervical 
spine disorder was caused by his service-connected residuals 
of a lobectomy.  He has not argued or presented any evidence 
that his service-connected disability, whether described as 
residuals of a lobectomy or as residuals of a thoracotomy, 
aggravated a cervical spine disorder.  Therefore, the only 
part of the regulation that affects the outcome of this 
decision (and the RO's decision) is subsection (a).  That 
subsection was left unchanged by the revision.  

The Board has considered whether the part of the regulation 
that was changed, that involving subsection (b), requires 
analysis as to retroactive effect.  In that regard, the 
evidence of record is against a finding that the veteran's 
cervical spine disability is in any way related to his 
residuals of a lobectomy, to include as having undergone an 
increase in severity because of residuals of a lobectomy.  As 
such, an analysis of whether retroactive effect is to be 
given to the revised version is not necessary.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  
The revision consisted of a new subsection (b) which states 
in full:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service-
connected disability.  That is, the title sentence and the 
next sentence of the new subsection (b) are not substantively 
different than the decision in Allen; a decision that the 
Board has been following since Allen was decided in 1995.  In 
this case, the evidence establishes that the veteran has no 
disability of the cervical spine related to his service-
connected residuals of a lobectomy.  Therefore, the Board 
does not reach application of that portion of 38 C.F.R. § 
3.310 that was revised.  As the revision does not affect the 
outcome of this decision, there is no reason to determine 
which version is applied.  

In short, the aforementioned revisions of 38 C.F.R. § 3.310 
have no impact on this case.  

Service connection was established for residuals, resection 
right lower lobe of lung, in a May 1971 rating decision.  In 
that decision, the RO assigned a 30 percent evaluation under 
Diagnostic Code 6816.  At that time, Diagnostic Code 6816 
specified the criteria for evaluation of disability resulting 
from a lobectomy.  The RO also listed 38 C.F.R. § 3.310, the 
regulation applicable to secondary service connection.  The 
RO characterized this disability as residuals, lobectomy, 
right lower lobe with residuals, scarring and tenderness with 
pain in the right shoulder and back.  

This case involves conflicting opinions from medical 
professionals.  In such cases, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims and hereinafter the "Court") stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

As stated by the Court, credibility is within the province of 
the Board.  So long as the Board provides an adequate reason 
or basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as reasoning employed by the examiners and whether or not, 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Service treatment records show that the veteran underwent a 
right thoracotomy in June 1959 to remove the basal segments 
of the right lower lobe of his lung.  This followed findings 
of a pulmonary infiltrate at the right base.  The post 
surgery diagnosis was bronchiectasis, lower lobe, right lung.  

Service treatment records from April 1963 report that the 
veteran had pain and a "lump" in the right trapezius above 
his shoulder and occasionally in the right latissimus muscle 
in the right flank.  On physical examination, the veteran was 
found to be tender at the medial aspect of the right scapula, 
at the level of T5.  The military physician reported that the 
neurologic symptoms experienced by the veteran were in the 
distribution of the right 5th intercostal nerve.  January 
1965 treatment notes indicate that the veteran had back pain 
on the right at the thoracic level.  This was found to 
radiate from his old thoracotomy scar.  

As to the veteran's cervical spine, service treatment records 
are absent for any findings of disease or injury.  Indeed, 
March 1962 neurosurgery notes report normal cervical spine x-
rays.  These x-rays were taken, not with regard to his 
thoracotomy but in response to the veteran's report of finger 
numbness of the left hand following a left forearm injury.  
Numerous reports of medical examinations, from May 1960 to 
April 1970 indicate normal clinical evaluations of the 
veteran's spine, providing evidence against this claim.

These service treatment records are evidence that the veteran 
had no disability of the cervical spine at the time of his 
release from service.  The first evidence of cervical spine 
arthritis comes decades after service, long after the 
presumptive period for chronic diseases.  This is evidence 
against his claim.  

A report of physical examination dated in March 1971, 
documents the veteran's reported symptoms of shortness of 
breath and pain in his right shoulder and arm that he stated 
developed following his thoracotomy during service.  He 
described the shoulder and arm pain as a sensation deep in 
the shoulder which catches and is accompanied by an audible 
click.  There was no associated numbness or weakness in the 
right upper extremity.  

Physical examination revealed a curvilinear scar extending 
around the right hemithorax beginning two fingerbreadths 
beneath the right nipple and extending to the vertebral 
border of the right scapula.  There was tenderness when the 
scar was palpated.  A diagnosis was provided of status post 
right lower lobectomy with residual scarring and tenderness 
to explain the pain in right shoulder and back.  

The veteran is already compensated for pain of his right 
shoulder and the right scapula area of his back due to his 
thoracotomy.  However, clear from these early documents is 
that the veteran's grant of service connection for residuals 
of his lobectomy included pain in the right shoulder and the 
right scapula area of the back due to tenderness associated 
with the scar.  This is not evidence of any orthopedic 
disorder of the veteran's cervical spine associated with his 
thoracotomy.  The Board finds that the grant of service 
connection did not encompass a cervical spine disorder (a 
neck problem).  

The next medical evidence mentioning the veteran's 
thoracotomy or any cervical spine symptoms are found in 
private treatment records from Kaiser Permanente.  These 
records document that the veteran had provided a past 
surgical history of a right lower lobe lung resection in 1957 
and that he had never had any problems since that time.  
Kaiser Permanente practitioners treated the veteran for 
various joint symptoms.  X-rays from 1996 through 2002 
revealed that the veteran had arthritis of some of the 
interphalangeal joints of both hands, both wrists, his right 
hip, thoracic spine, cervical spine, and lumbar spine.  There 
is no mention in these records of any connection between the 
veteran's thoracotomy and arthritis of any joint.  That these 
notes would have diagnosed arthritis and have known of the 
veteran's thoracotomy, yet not expressed any connection 
between the two, is evidence that there is no relationship.  
These records also contain the earliest dated evidence of 
arthritis of the veteran's cervical spine, a November 1999 
report of x-rays which showed arthritis of the veteran's 
cervical spine.  

Of interest, are November 2003 notes from Kaiser Permanente 
addressing the veteran's reports of numbness of the bottoms 
of his feet, tenderness of his neck, and back and right hip 
pain.  In those notes, a physician remarked "wants to know 
if thoracotomy 1957 for resection of RLL bronchiectasis - 
denied by VA, but claims person recommended trying to get a 
note from me."  There is no letter from this physician 
expressing any connection between the veteran's back, hip, or 
neck pain and his thoracotomy, or any mention in the 
treatment notes to that effect.  

The Board finds it unlikely that, if there was a relationship 
between the veteran's cervical spine disorder and his 
thoracotomy, these notes would remain silent as to that 
relationship.  

Letters from "B.C.S.", D.C. are also of record.  In a 
February 2003 letter, this chiropractor reported that the 
veteran "presented himself for re-examination and evaluation 
of his complaints stemming from a work related injury that he 
was involved in many years prior."  He reported that the 
veteran complained of a dull pain in the right side of his 
neck, an aching pain in his mid back, bilaterally, and a dull 
and aching pain in his low back on the right side which 
radiated into his right hip and right leg.  

Dr. B.C.S. stated that "it is evident from a standpoint of 
medical certainty, that his current condition did result form 
the type of onset described by the patient."  He also 
reported that the veteran could exercise his upper and lower 
body without much difficulty, despite some pain.  A diagnosis 
was provided of traumatically induced disc injury resulting 
in neurologic deficits.  

This letter is evidence that the veteran's entire spine was 
diseased due to a work related injury but that he could 
exercise despite the pain.  

In a letter dated in December 2003, Dr. B.C.S. presented a 
somewhat different picture.  Here there is no report of a 
work related injury.  Rather, Dr. B.C.S. states that he had 
reviewed the veteran's history and that 

[i]t is clear from the history, 
particularly, a surgical procedure which 
occurred in 1958 that the trauma 
sustained could and often does carry 
repercussions.  The spine is a contiguous 
unit and when affected in one area will 
certainly affect other areas.  Over time 
accumulation of scar tissue will 
contribute to accelerated degeneration."  

He goes on to state "it is evident from a standpoint of 
medical certainty, that his current condition did result from 
the type of onset described by the patient."  

Other than the report of a surgical procedure in the place of 
a report of a work injury, the remainder of this letter 
contains essentially the same information as the February 
2003 letter, with less detail, but including that the veteran 
could exercise his upper and lower body without much 
difficulty.  

The next letter from Dr. B.C.S. is dated in March 2005.  In 
this letter, Dr. B.C.S. provides an opinion that the 
veteran's "mechanical derangement of his cervical and lumbar 
spine are a likely sequela of his thoracotomy."  He first 
provides his description of a thoracotomy as involving an 
incision of the side and rib cage, deflating the lung, and 
removing part or all of the lung as well as perhaps lymph 
nodes, leaving air and drainage tubes in the chest 
temporarily, repairing the rib cage and closing the muscle 
and skin with staples or sutures.  Apparently Dr. B.C.S. has 
included a lobectomy in his definition of a thoracotomy.  

Next, Dr. B.C.S. attempts to provide a rationale for why he 
thinks the veteran's arthritis of the spine is related to his 
thoracotomy; as follows:  

One study out of Royal Victoria Hospital 
states that it has been recognized for 
many years that such surgery may result 
in impairment of cardiopulmonary function 
which can reduce exercise tolerance and 
affect subsequent quality of life.  In 
addition it is well known that the spine 
is a contiguous structure.  To that end 
it is also recognized that trauma to one 
area of the spine will impact adjacent 
areas.  The procedure, a thoracotomy, 
performed on [the veteran] carries with 
it an extremely high likelihood that the 
cervical and lumbar spines would undergo 
abnormal stress as a result.  In fact 
with surgical procedures such as this it 
is common to see vicerosomatic (sic) 
abnormalities in sequela.  

This sequela often is manifested as 
accelerated degeneration from 
biomechanical derangement secondary to 
the surgical procedure.  Degeneration is 
a chronic condition that develops over 
years with symptoms slow to progress.  

The Board finds this medical opinion to be of little 
probative value.  When viewing the three letters from Dr. 
B.C.S. together, it is obvious that Dr. B.C.S. is not 
credible in this matter.  The language of his first and 
second letter reports that his opinion is to a medical 
certainty but his "medical certainty" assigns the veteran's 
current disorder of the spine to two different events - a 
work related injury and his thoracotomy.  Merely reciting 
"to a medical certainty" is of no value where it is clear 
that there is no certainty involved.  

Dr. B.C.S.'s language "his current condition did result from 
the type of onset described by the patient" has the 
character of a boilerplate statement, and, given, the work 
injury as opposed to the thoracotomy basis for two of his 
letters, apparently only needs to have the blank filled in as 
to what the patient asserts.  In other words, Dr. B.C.S.'s 
letters amount to little more than stamping the patient's 
statement with a medical credential and then providing an ad 
hoc rationale.  

Initially, in the February 2003 letter, Dr. B.C.S. reported 
that the veteran's spine problems were the result of a work 
related injury.  A thoracotomy during service could not even 
liberally be construed as a work related injury.  In that 
letter, Dr. B.C.S.'s opinion was to a medical certainty and 
the veteran's "current condition did result from the type of 
onset described by the veteran."  

Incredibly, Dr. B.C.S.'s rationale changes, not only to the 
supposed event leading to the veteran's spine problems, but 
even to the mechanism of that causation.  In the December 
2003 letter, Dr. B.C.S. reports that the accumulation of scar 
tissue will contribute to "accelerated degeneration."  But 
in his March 2005 letter, Dr. B.C.S. first reports that 
mechanical factors, i.e. stresses of the spine due to the 
surgery, gives rise to this degeneration.  These alternate 
reasons for the supposed connection between the veteran's 
spine problems and his thoracotomy do damage to Dr. B.C.S.'s 
opinion because they show the opinion to be nothing more than 
a conclusion searching for an explanation.  

Also of interest is that in the earlier letters, Dr. B.C.S. 
reported that the veteran could exercise both his upper and 
lower body without a problem, but in the March 2005 letter, 
Dr. B.C.S. reports that a study had shown that such surgery 
may result in impairment of cardiopulmonary function which 
can reduce exercise function.  That these research findings 
contradict any application of that research to this veteran, 
given Dr. B.C.S.'s earlier statement concerning exercise, are 
left unexplained.  Dr. B.C.S. seems to have simply inserted 
these sentences in the opinion in order to bolster his 
opinion by a reference to medical research.  

Given the contradiction of these statements with the earlier 
findings regarding this veteran's ability to exercise, the 
Board finds the insertion of these statements to be 
disingenuous.  

In summary, Dr. B.C.S. goes from stating that the veteran's 
spine problems are due to a work injury, to stating that they 
are due to his thoracotomy via the accumulation of scar 
tissue, to stating that they are due to his thoraectomy via 
abnormal stresses that likely occurred during his 
thoraectomy.  Of course, this last statement is without any 
support other than mere speculation, albeit that Dr. B.C.S. 
assures the reader that this procedure carries an "extremely 
high likelihood that the cervical and lumbar spines would 
undergo abnormal stress as a result."  Dr. B.C.S.'s opinion 
reduces to a statement that if a person undergoes a 
thoracotomy and later, apparently at any time during the 
remainder of the person's life, the person develops arthritis 
in any portion of his spine, it is a sure thing that the 
arthritis is the result of the thoracotomy.  This is 
untenable.  Given the incredible nature of Dr. B.C.S.'s 
opinion as it shifts between different causes and different 
theories, the Board places little probative weight on Dr. 
B.C.S.'s statement regarding the likelihood of these 
stresses.  

In short, the Board finds Dr. B.C.S. to be unbelievable and 
assigns to his opinions only the most minimal of probative 
weight.  

In September 2004, the veteran underwent a VA medical 
examination of his spine and right hip.  The examiner stated 
that the claims file had been reviewed.  Physical examination 
found the veteran to have a well healed nontender scar on the 
right side of his chest.  There was no tenderness of the 
spine.  The examiner indicated review of October 2002 x-rays 
reports from Kaiser Permanente indicating degenerative joint 
disease of the lumbar spine and the right hip.  

In providing a medical opinion, the examiner stated that the 
veteran's degenerative joint disease of the spine and joints 
was not caused by or as a result of his thoracotomy, that the 
thoracotomy scar was well healed and not tender and posed no 
constriction of movement of the spine, and that the veteran 
had no thoracoplasty, which usually contributes to scoliosis.  
The examiner concluded that the veteran's degenerative joint 
disease of the spine and hips noted on x-ray were the result 
of age related phenomenon.  

The Board finds the medical opinion stated in this VA 
examination report to be highly probative because the 
rationale is clear and there is no speculation involved.  The 
examiner attributed the veteran's arthritis to a cause - age 
related factors, thus the examiner provided a clear rationale 
for the opinion.  There is no speculation involved in this 
opinion, the opinion is not wholly conclusory, nor does the 
examiner did not rely on facts not in the record.  

The Board has considered that the VA examiner made no 
reference to the November 1999 x-ray report of arthritic 
changes of the veteran's cervical spine.  However, the Board 
does not find this omission to significantly weaken or damage 
the opinion rendered.  The examiner examined the veteran's 
cervical spine, as indicated by the measurement of 30 degrees 
of flexion and 10 degrees of extension.  The normal range of 
motion in these directions is 45 degrees of extension and 45 
degrees of flexion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  Hence, the examiner was aware that the veteran had 
reduced range of motion of his cervical spine and thus aware 
that the veteran had symptoms of a disability of the cervical 
spine attributed to arthritis by VA regulations.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (stating that 
arthritis is to be evaluated based on limitation of motion of 
the affected joint).  Although the examiner commented only on 
x-ray results from the year 2002, which were located in the 
claims file adjacent to the 1999 results, the examiner's 
choice of what evidence to specifically discuss falls within 
the realm of his expertise as a medical professional.  

Finally, although the veteran has not argued that he has a 
cervical spine disability due to another cause and that such 
disability has worsened due to his service-connected 
disability (that is, he has not argued that his service-
connected disability aggravated an otherwise nonservice-
connected disability) the Board finds that the VA examiner's 
opinion that his degenerative joint disease is the result of 
age related phenomenon and not caused by or the result of the 
thoracotomy, encompasses both aggravation and causation.  

As between the September 2004 VA examiner's opinion and the 
opinion letters of the chiropractor, the Board assigns 
considerably more probative weight to the September 2004 VA 
examiner's opinion.  This is because Dr. B.C.S.'s letters, 
taken together, are internally contradictory; his most recent 
opinion involves reading into the record facts that are not 
there (i.e. that this veteran's spine underwent meaningful 
stresses during his thoracotomy) and thus amounts to mere 
speculation.  But most importantly, Dr. B.C.S.'s shifting 
theories and causes for the veterans' disorder of the spine 
render his opinion not credible.  

The veteran has also offered his own opinion as to the cause 
of his neck pain.  For example, in his May 2005 substantive 
appeal, the veteran stated that he knew that his pain was the 
result of his thoracotomy.  While the veteran is competent to 
report his symptoms, he is not competent to offer medical 
evidence as to whether his cervical spine disorder is related 
to his thoracotomy or residuals therefrom.  See  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some "quasi" medical questions are subject to lay opinion 
evidence.  For example, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Unlike the diagnoses of varicose veins and dislocated 
shoulder discussed by the in Barr and Jandreau, respectively, 
whether the veteran's current cervical spine disorder is 
related to his thoracotomy is far to complex a medical 
question to lend itself to the opinion of a layperson.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that the 
veteran's opinion as to any relationship between his current 
cervical spine arthritis and his thoracotomy is not competent 
evidence.  See Espiritu and Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  

Also probative in this matter, is that the first evidence of 
record regarding the veteran's cervical spine disorder is 
dated in November 1999, the Kaiser Permanente x-ray report.  
The earliest report of any treatment for the veteran's neck 
is the veteran's identification of a chiropractor, Dr. "S." 
who he states treated him from 1988 to 1994 (efforts to 
obtain these treatment records were not successful.  The 
veteran has indicated that Dr. S. is deceased).  This long 
delay from his thoracotomy, and indeed, from his separation 
from service, without evidence of a cervical spine disorder 
is itself evidence that there is no relationship between the 
veteran's cervical spine disorder and his service.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

The Board does not doubt that the veteran at one time 
suffered from back pain at the thoracic level due to his 
thoracotomy scar.  The grant of service connection reflected 
this disability.  However, evidence of record since the 
veteran filed his current claim indicates that neither his 
thoracotomy scar nor his spine are tender.  The preponderance 
of the evidence of record demonstrates that the veteran's 
cervical spine disorder is unrelated to his thoracotomy.  
Hence, his claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in July 2002 that fully 
addressed the three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and assisted the veteran in obtaining 
evidence from "B.C.S.", D.C., and Kaiser Permanente.  An 
appropriate VA examination was afforded the veteran in 
September 2004.  

The veteran also identified that he had received treatment 
from Dr. "S.", a chiropractor whom the veteran indicated 
was deceased.  In February 2003, the RO sent a letter to the 
address provided by the veteran, requesting that Dr. S.'s 
office provide the identified evidence.  Listed as evidence 
in the May 2003 decision are the records identified by the 
veteran from Dr. B.C.S. and from Kaiser Permanente.  Listed 
in the March 2005 Statement of the Case, is that the 
assistance letter sent to Dr. S. from the RO was returned as 
undeliverable.  Hence, the RO informed the veteran that 
reasonable efforts to obtain this evidence were not 
successful.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


